PER CURIAM.
The appellants, the defendants below in a personal injury lawsuit, seek reversal of an adverse final judgment. For the reasons which follow, we reverse and remand for the entry of a directed verdict in favor of the defendants.
Mary Tutelman had lived at the Surrey Hotel and walked in and out of the lobby three times daily for about one and one-half years. Upon entering the lobby one day she walked down a three to six foot wide “aisle” formed by a row of chairs facing a ten to twelve foot long yellow sofa. Both the sofa and the chairs were occupied. As Tutelman walked down the “aisle” she, by her own testimony, saw and then tripped over a cane held by a person sitting either upon the sofa or in one of the chairs and sustained injuries. She brought suit against the owner, lessor and insurer of the hotel property. The defendants moved for a directed verdict, which was denied. The jury found the defendants forty per cent negligent.
The evidence offered fails to demonstrate the presence of any legal duty, breach or causation linking the defendants to Tutelman’s injuries. See Heps v. Bur-*1082dines, Inc., 69 So.2d 340 (Fla.1954); Kraver v. Edelson, 55 So.2d 179 (Fla.1951); Cassel v. Price, 396 So.2d 258 (Fla. 1st DCA), review denied mem., 407 So.2d 1102 (Fla.1981).
Reversed and remanded with directions.